DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

   WEST COAST INVESTORS, LLC d/b/a TESORO CLUB, a Florida
                  Limited Liability Company,
                          Appellant,

                                     v.

     SUNTRUST BANK, a Georgia State Chartered Bank, TESORO
   PROPERTY OWNER’S ASSOCIATION, INC., a Florida not for profit
corporation, TESORO PRESERVE PROPERTY OWNER’S ASSOCIATION
n/k/a RAVELLO PROPERTY OWNER’S ASSOCIATION, INC., a Florida
    not for profit corporation, and ISLAND OF RAVELLO PROPERTY
   OWNERS ASSOCIATION, INC., a Florida not for profit corporation,
                                 Appellees.

                               No. 4D19-170

                           [February 13, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert E. Belanger, Judge; L.T. Case No. 56-2018-
CA000640.

   Albert B. Moore, Fort Pierce, for appellant.

  Alan M. Pierce of Liebler Gonzalez & Portuondo, Miami, for appellee,
Suntrust Bank, a Georgia State Chartered Bank.

PER CURIAM.

  Affirmed.

LEVINE, C.J., GROSS and DAMOORGIAN, JJ., concur.

                           *          *           *

  Not final until disposition of timely filed motion for rehearing.